NEWS RELEASE NASDAQ Symbol: “STRS” Stratus Properties Inc. Financial and Media Contact: 98 San Jacinto Blvd. Suite 220 William H. Armstrong III Austin, Texas78701 (512) 478-5788 STRATUS PROPERTIES INC. REPORTS FIRST-QUARTER 2008 RESULTS AND UPDATES DEVELOPMENT ACTIVITIES HIGHLIGHTS · Effective May 1, 2008, Stratus entered into a joint venture with Canyon-Johnson Urban Fund II, L.P. for the development of the mixed-use Block 21 project in downtown Austin, Texas. · Two office buildings at 7500 Rialto Boulevard are now nearly fully leased, and completed initial retail buildings at Barton Creek Village began generating rental revenues in the first quarter of 2008. · Crestview Station project’s sale of multi-family and commercial properties resulted in Stratus receiving $2.6 million of cash distributions from this 50 percent-owned investment in the first quarter of 2008. · For the second quarter of 2008, Stratus’ scheduled real estate sales under existing homebuilder lot sale contracts include 17 lots in its Circle C community for $1.4 million. First Quarter 2008 2007 (In Thousands, Except Per Share Amounts) Revenues $ 5,067 $ 5,317 Operating (loss) income (1,007 ) 703 Income from continuing operations $ 89 $ 762 Loss from discontinued operations - (24 ) Net income $ 89 $ 738 Diluted net income per share of common stock: Continuing operations $ 0.01 $ 0.10 Discontinued operations - - Diluted net income per share of common stock $ 0.01 $ 0.10 Diluted weighted average shares of common stock outstanding 7,651 7,670 AUSTIN, TX, May 12, 2008 – Stratus Properties Inc. (NASDAQ: STRS) reported net income of $0.1 million, $0.01 per share, for the first quarter of 2008, compared to $0.7 million, $0.10 per share, for the first quarter of 2007. Real Estate Revenues.Property sales for the first quarters of 2008 and 2007 included the following (revenues in thousands): First Quarter 2008 2007 Lots Revenues Lots Revenues Residential Properties: Barton Creek Wimberly Lane Phase II Standard Homebuilder Estate 1 $265 a 3 $523 Circle C Meridian 33 2,229 28 1,816 Deerfield 21 1,410 15 1,004 Total Residential 55 $3,904 46 $3,343 a. Includes $0.1 million for homebuilder contract termination fee. Stratus also sold a five-acre tract at the Circle C community for $1.1 million during the first quarter of 2007. Rental
